
	
		II
		110th CONGRESS
		2d Session
		S. 2861
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2008
			Mr. Schumer (for himself
			 and Mr. Akaka) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prohibit
		  the imposition of a separate fee for electronic filing of returns and
		  statements for individuals, and for other purposes.
	
	
		1.Prohibition on separate fee
			 for electronic filing of returns and statements for individuals
			(a)In
			 generalSection 6011 of the
			 Internal Revenue Code of 1986 (relating to general requirement of return,
			 statement, or list) is amended by adding at the end the following new
			 subsection:
				
					(i)Prohibition on
				separate fee for electronic filingNo person authorized to originate the
				electronic submission of a return or statement relating to any tax imposed by
				subchapter A of chapter 1 on individuals may charge a separate fee for such
				electronic
				submission.
					.
			(b)Penalty
				(1)In
			 generalPart I of subchapter B of chapter 68 of the Internal
			 Revenue Code of 1986 (relating to assessable penalties) is amended by adding at
			 the end the following new section:
					
						6720C.Prohibition
				on separate fee for electronic filing of returns and statements for
				individuals
							(a)In
				generalAny person who fails
				to comply with section 6011(i) with respect to any return or statement shall
				pay a penalty of $50 for each such failure.
							(b)Penalty in
				addition to other penaltiesAny penalty imposed by this section
				shall be in addition to any other penalty provided by
				law.
							.
				(2)Conforming
			 amendmentThe table of sections for part I of subchapter B of
			 chapter 68 of such Code is amended by adding at the end the following new
			 item:
					
						
							Sec. 6720C. Prohibition on separate fee
				for electronic filing of returns and statements for
				individuals.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 and statements the due date for which is after December 31, 2008.
			
